                    Case 20-10256-KBO                       Doc 526            Filed 12/07/20              Page 1 of 18



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

 In re:                                                                          )   Chapter 11
                                                                                 )
                                             1
 EARTH FARE, INC., et al.,                                                       )   Case No. 20-10256 (KBO)
                                                                                 )
                                                 Debtors.                        )   (Joint Administered)
                                                                                 )
                                                                                 )   Ref Docket Nos. 509-511
                                                                                 )
                                                                                 )
                                                                                 )

                                                    AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWLDER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC,
   located at 777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and
   am not a party to the above-captioned action.

2. On November 10, 2020, I caused to be served the:

     a. “Notice of Rescheduled Omnibus Hearing,” dated November 10, 2020 [Docket 509] (the
        “Notice of Rescheduled Hearing”),

     b. “Notice of Debtors’ First (1st) Omnibus (Non-Substantive) Objection to Claims Pursuant
        to Sections 502(b) and 503(b) of the Bankruptcy Code, Bankruptcy Rule 3007 and Local
        Rule 3007-1,” dated November 10, 2020, to which was attached the “Debtors’ First (1st)
        Omnibus (Non-Substantive) Objection to Claims Pursuant to Sections 502(b) and 503(b)
        of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1,” dated
        November 10, 2020 [Docket 510] (the “First Omnibus Objection”), and

     c. “Notice of Debtors’ Second (2nd) Omnibus (Substantive) Objection to Claims Pursuant
        to Sections 502 and 503 of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule
        3007-1,” dated November 10, 2020, to which was attached the “Debtors’ Second (2nd)
        Omnibus (Substantive) Objection to Claims Pursuant to Sections 502 and 503 of the
        Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1,” dated November 10,
        2020 [Docket 511] (the “Second Omnibus Objection”),



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: Earth Fare, Inc.
(3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina
28732.



                         T:\Clients\EARTHFAR\Affidavits\Notc Rescheduled Hrg, CM1, CM2_DI 509-511_AFF_11-10-20_OA.docx
              Case 20-10256-KBO               Doc 526        Filed 12/07/20          Page 2 of 18



by causing true and correct copies of the:

   i.   Notice of Rescheduled Hearing, First Omnibus Objection, and Second Omnibus
        Objection to be enclosed securely in separate postage pre-paid envelopes and delivered
        via first class mail to those parties listed on the annexed Exhibit A,

 ii.    First Omnibus Objection to be enclosed securely in separate postage pre-paid envelopes
        and delivered via first class mail to those parties listed on the annexed Exhibit B,

 iii.   Second Omnibus Objection to be enclosed securely in separate postage pre-paid
        envelopes and delivered via first class mail to those parties listed on the annexed Exhibit
        C, and

 iv.    Notice of Rescheduled Hearing, First Omnibus Objection, and Second Omnibus
        Objection to be delivered via electronic mail to those parties listed on the annexed
        Exhibit D.


3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                               /s/ Angharad Bowdler
                                                                               Angharad Bowdler


Sworn to before me this
16th day of November, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022




            T:\Clients\EARTHFAR\Affidavits\Notc Rescheduled Hrg, CM1, CM2_DI 509-511_AFF_11-10-20_OA.docx
Case 20-10256-KBO   Doc 526   Filed 12/07/20   Page 3 of 18




                    EXHIBIT A
                                                EARTH FARE, INC.
                           Case 20-10256-KBO     Doc 526 Filed 12/07/20
                                                  Service List
                                                                                 Page 4 of 18

Claim Name                             Address Information
FIRST SOURCE, LLC                      ATTN: NANCY NEHL 100 PIRSON PARKWAY TONAWANDA NY 14150
FRANKLIN & PROKOPIK                    (COUNSEL FOR SRS REAL ESTATE PARNTERS - SOUTHEAST, LLC) ATTN WILLIAM A.
                                       CRAWFORD, MICHAEL P. TORRICE 500 CREEK VIEW ROAD, SUITE 502 NEWARK DE 19711
GOODWIN PROCTER LLP                    (COUNSEL FOR WASTE MANAGEMENT) ATTN GREGORY W. FOX, ESQ., BARRY Z. BAZIAN,
                                       ESQ. THE NEW YORK TIMES BUILDING 620 EIGHTH AVENUE NEW YORK NY 10018
HISSHO SUSHI                           DANIEL RUTHERFORD LWIN FAMILY CO DBA HISSHO SUSHI LOCKBOX, DEPT 223 PO BOX
                                       4458 HOUSTON TX 77210-4458
HOMESTEAD CREAMERY, INC                MIKE GRISETTI PO BOX 506 WIRTZ VA 24184
INLAND FRESH SEAFOOD CORPORATION OF    ATTN: LES A. SCHNEIDER 969 CASTLE FALLS DRIVE NE ATLANTA GA 30329
AMERICA, INC.
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST MAIL STOP 5 Q30 133
                                       PHILADELPHIA PA 19104-5016
INTERNAL REVENUE SERVICE               2970 MARKET ST PHILADELPHIA PA 19255
OFFICE OF THE UNITED STATES ATTORNEY   DISTRICT OF DELAWARE HERCULES BUILDING 1313 N. MARKET STREET, SUITE 400
                                       WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE    ATTN: JANE LEAMY 844 KING STREET, SUITE 2207 LOCK BOX 35 WILMINGTON DE 19801
UNITED NATURAL FOODS, INC.             ATTN: NICHOLAS LEITZES 313 IRON HORSE WAY PROVIDENCE RI 02908




                                Total Creditor count 12




Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 1
Case 20-10256-KBO   Doc 526   Filed 12/07/20   Page 5 of 18




                     Exhibit B
                                                EARTH FARE, INC.
                          Case 20-10256-KBO      Doc 526 Filed 12/07/20
                                                  Service List
                                                                                  Page 6 of 18

Claim Name                             Address Information
ABIGAIL L MILLER                       6880 83RD AVE N PINELLAS PARK FL 33781
AFB MANUFACTURING LLC                  2450 MERRITT DR GARLAND TX 75041
ALBERT'S ORGANICS INC                  DAVID LANDIS JR, VP OF FINANCE 1155 COMMERCE BLVD LOGAN TOWNSHIP NJ 08085
ALBERT'S ORGANICS INC                  C/O LANDIS RATH & COBB LLP ATTN RICHARD S COBB & MATTHEW R PIERCE 919 MARKET
                                       ST, STE 1800 WILMINGTON DE 19801
AXIOM IMPRESSIONS, LLC                 3200 E HEARTLAND DR LIBERTY MO 64068
BARANOSKI, WENDY M                     2412 DUCK POND CIR, APT D MORRISVILLE NC 27560
BATISTINI USA                          PO BOX 1457 CLEMMONS NC 27012
BATTLE-AXE COFFEE COMPANY              ATTN BETSY VALINE 1221 KIRBY HOLLOW RD DORSET VT 05251
BEE CITY                               ATTN SCOTT BIERING 1066 HOLLY RIDGE LN COTTAGEVILLE SC 29435
BENJAMIN, JONATHAN W                   427 BLUE RIDGE DR, APT C44 MARTINEZ GA 30907
BRIERDALE SHOPPING CENTER LLC          C/O RAYBURN COOPER & DURHAM ATTN MATTHEW L TOMSIC 227 W TRADE ST, STE 1200
                                       CHARLOTTE NC 28202
BRIERDALE SHOPPING CENTER LLC          SHANNON P O'DONNELL 5950 FAIRVIEW RD, STE 800 CHARLOTTE NC 28210
BUZZN BEE INC.                         1341 SE DIXIE HWY STUART FL 34994
CAFFEY DISTRIBUTING COMPANY INC        8749 W MARKET ST GREENSBORO NC 27409
CAROLINA REFRIGERATION                 PO BOX 2013 LEXINGTON SC 29071
CARROLL DISTRIBUTING COMPANY           1553 CHAD CARROLL WAY MELBOURNE FL 32940
CROWDER, CHAINEY L                     1252 N CONCORD RD CHATTANOOGA TN 37421
DUDLEY, HEARL B                        9235 GLEN MOOR LN PORT RICHEY FL 34668
EEBOO CORPORATION                      170 W 74TH ST, STE 102 NEW YORK NY 10023
EMBARQ FLORIDA INC - NORTH FLORIDA     JESSIE SCHAFER 220 N 5TH ST BISMARCK ND 58501
EMBARQ FLORIDA INC - NORTH FLORIDA     C/O CENTURYLINK COMMUNICATIONS LLC ATTN LEGAL-BKY 1025 EL DORADO BLVD
                                       BROOMFIELD CO 80021
FAERIE MADE                            57 OAKWOOD ST ASHEVILLE NC 28806
FIRST WESTERN BANK & TRUST             C/O MCCARTER & ENGLISH LLP ATTN WILLIAM F TAYLOR JR, ESQ 405 N KING ST, 8TH FL
                                       WILMINGTON DE 19801
FIRST WESTERN BANK & TRUST             C/O MCCARTER & ENGLISH LLP ATTN SHANNON D HUMISTON, ESQ 405 N KING ST, 8TH FL
                                       WILMINGTON DE 19801
FIRST WESTERN BANK & TRUST             DOUGLAS J BUCK 100 PRAIRIE CENTER DR EDEN PRAIRIE MN 55344
FRANGIOSA FARMS LLC                    PO BOX 4322 PARKER CO 80134
FRANGIOSA FARMS LLC                    RONDA MAYER, OFFICE MANAGER 41322 LONDON DR PARKER CO 80138
GARVEY, JEANNE                         4077 W 223RD ST FAIRVIEW PARK OH 44126
GWINNETT COUNTY TAX COMMISSIONER       PO BOX 372 LAWRENCEVILLE GA 30046
GWINNETT COUNTY TAX COMMISSIONER       ROBIN COOK 75 LANGELY DR LAWRENCEVILLE GA 30046
HALLUM, CODY                           2149 DUGAN ST CHATTANOOGA TN 37412
HAMILTON COUNTY TRUSTEE                625 GEORGIA AVE, RM 210 CHATTANOOGA TN 37402
HILL, BEVERLY T                        8832 SW 94TH LN, UNIT E OCALA FL 34481
HILL, KATHERINE A                      18 CHIPPING GREEN DR ARDEN NC 28704
HOODZ OF FORT WAYNE                    7750 ZIONSVILLE RD, STE 350 INDIANAPOLIS IN 46268
IB MEDIA LLC                           7420 CLOUDS REST DR FORT MILL SC 29707
INLAND FREST SEAFOOD CORP OF AMERICA   C/O FOX ROTHSCHILD LLP ATTN JASON C MANFREY, ESQ 2000 MARKET ST, 20TH FL
INC                                    PHILADELPHIA PA 19103
INLAND FREST SEAFOOD CORP OF AMERICA   ERIC SUSSMAN, CONTROLLER 1651 MONTREAL CIR ATLANTA GA 30084
INC
IRWIN NATURALS                         5310 BEETHOVEN ST LOS ANGELES CA 90066
JAMISON, FRANKLYN                      3256 CAUSEY RD AUSTELL GA 30106
KELLER, NORA                           12040 LORENZA LN ORLANDO FL 32827
KELSI CORNETT, AMY HILE, KAREN BAUER   C/O MARY E OLSEN PO BOX 3103 MOBILE AL 36652
KROLL COFFEE LLC                       8 JAMES SQUARE WILLIAMSBURG VA 23185



Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 3
                                                  EARTH FARE, INC.
                           Case 20-10256-KBO       Doc 526 Filed 12/07/20
                                                    Service List
                                                                                   Page 7 of 18

Claim Name                               Address Information
LANCASTER, WILLIAM M                     206 ANGIE DR TAYLORS SC 29687
LANZA, STEPHEN E                         35 CROSSCREEK DR, APT 08 CHARLESTON SC 29412
LEED ELECTRIC INC                        8325-G ARROWBRIDGE BLVD CHARLOTTE NC 28273
LUSTY MONK LLC                           29 CANOE LN ASHEVILLE NC 28804
MAGNOTTA, SIERRA G                       107 COLLEGE STATION RD, D106 ATHENS GA 30605-2656
MAROMA USA LLC                           360 NE 80TH ST MIAMI FL 33138
MARTIN, JOSEPH WARDLAW                   132 MAYWOOD DR MONCKS CORNER SC 29461
MIDAS SPRING WATER BOTTLING CO           ATTN MARY KUNKEL CONTROLLER 416 ARMOUR ST DAVIDSON NC 28036
MILLIGAN, ISAAC L                        4534 CORBETT ST COLUMBIA SC 29209
MOOD MEDIA NORTH AMERICA                 2100 S IH 35 FRONTAGE RD #200 AUSTIN TX 78704
MORTON, LAURIE                           1914 PRISCILLA LANE HUNTSVILLE AL 35806
MOUNTAIN WELL-BEING                      3252 NEW LEICESTER HWY, #104 LEICESTER NC 28748
MYERS, COLLINS C                         9825 UNIVERCITY CITY BLVD, APT 4311 CHARLOTTE NC 28213
N WASSERSTROM & SONS INC                 C/O NCS 729 MINER RD HIGHLAND HEIGHTS OH 44143
NEW WAVE ENVIRO PRODUCTS INC             PO BOX 4146 ENGLEWOOD CO 80155
NORTH CAROLINA DEPARTMENT OF REVENUE     PO BOX 1168 RALEIGH NC 27602
NORTH CAROLINA DEPARTMENT OF REVENUE     THOMAS O ROBBINS MANAGER, BANKRUPTCY UNIT 501 N WILMINGTON ST RALEIGH NC 27604
NORTHERN AIR HEAT & REFRIGERATION INC    3230 59TH DR E, #106 BRADENTON FL 34203
O'ROURKE, ROXANNE W                      900 ELM HALL CIR SUMMERVILLE SC 29483
OHIO BUREAU OF WORKERS' COMPENSATION     JILL A WHITWORTH, BWC ATTORNEY 30 W SPRING ST, 26TH FL COLUMBUS OH 43215
OHIO BUREAU OF WORKERS' COMPENSATION     PO BOX 15567 COLUMBUS OH 43215-0567
OHIO DEPARTMENT OF TAXATION              P.O. BOX 530 COLUMBUS OH 43216
ONE VILLAGE COFFEE LLC                   ATTN JULIA MAASS 18 CASSEL RD, STE 1 SOUDERTON PA 18964
OREGON'S WILD HARVEST                    1601 NE HEMLOCK AVE REDMOND OR 97756
PALM BEACH COUNTY TAX COLLECTOR          ATTN LEGAL SERVICES DEPARTMENT PO BOX 3715 WEST PALM BEACH FL 33402-3715
PEPIN, MICHELLE                          C/O OLSEN LAW FIRM PA 1030 SE 17TH ST OCALA FL 34471
PETERS, ARIEL A                          912 WELBOURNE ST JOHNSON CITY TN 37601
PLANT DEVAS INC                          5925 PRIESTLY DR, STE 120 CARLSBAD CA 92008
PRIVATE BRANDS CONSORTIUM PBC INC        3000 RENE-LEVESQUE BLVD, STE 330 MONTREAL QC H3E 1T9 CANADA
REPUBLIC NATIONAL DISTRIBUTING CO        9423 N MAIN ST JACKSONVILLE FL 32218
REPUBLIC NATIONAL DISTRIBUTING CO        LUIS GONZALEZ, ESQ, CORP VP, REGULATORY AFFAIRS & COMMERCIAL COUNSEL 4901
                                         SAVARESE CIR TAMPA FL 33634
REVENUE COMMISSIONER OF LEE COUNTY AL    215 9TH ST OPELIKA AL 36801
REVENUE COMMISSIONER OF LEE COUNTY AL    C/O OLINE W PRICE ACTA, REV COMMISSIONER PO BOX 2413 OPELIKA AL 36803
RICHBOURG, ERIC                          23 LINDEN AVE ASHEVILLE NC 28801
RICKEY HUNT SERVICES                     D/B/A ROTO ROOTER PO BOX 27031 KNOXVILLE TN 37927
SADOWSKA, ZOFIA                          107 LITTLEFORD LN CARY NC 27519
SERRANO, CARLOS R                        2820 NW 34TH ST GAINESVILLE FL 32605
SHOWN & COMPANY INC                      D/B/A TENNESSEE'S BEST 918 TIPTON STATION RD KNOXVILLE TN 37920
SILK ROAD BAZAAR LLC                     180 GLENRIDGE AVE MONTCLAIR NJ 07042
SIMPSON-BARNES, SHARLEY                  6036 BRADFORD ST PORTAGE MI 49024
SMITH, BRIAN P                           4385 ELMHURST LN CUMMING GA 30028
SOUTH CAROLINA DEPARTMENT OF REVENUE     PO BOX 12265 COLUMBIA SC 29211
SPLIT CREEK FARM, LLC                    3806 CENTERVILLE RD. ANDERSON SC 29625
SUMSKI, GREGORY M                        346 PEARL ST PENDLETON IN 46064
SUNBEAM CANDLES, INC.                    1514 MECKLENBURG RD ITHACA NY 14850
SUPERMARKET SYSTEMS, INC.                PO BOX 472513 CHARLOTTE NC 28247-2513
SUPERMARKET SYSTEMS, INC.                WILLIAM LINEBERGER III, PRESIDENT 2045 FOLKSTNE LANE LANCASTER SC 29720
SUSAN SCHMIDT DBA SCHMIDT FAMILY FARMS   4282 STATE ROAD MEDINA OH 44256



Epiq Corporate Restructuring, LLC                                                                          Page 2 OF 3
                                             EARTH FARE, INC.
                        Case 20-10256-KBO     Doc 526 Filed 12/07/20
                                               Service List
                                                                            Page 8 of 18

Claim Name                          Address Information
TAHERI, FARYAL                      4140 PINE GLADES RD WEST PALM BEACH FL 33406
TAHERI, NAJAM                       4140 PINE GLADES RD WEST PALM BEACH FL 33406
WALTERS, JOHN M                     2234 SUMMIT RIDGE LP MORRISVILLE NC 27560
WASHINGTON GAS                      ATTN BANKRUPTCY DEPT 6801 INDUSTRIAL RD SPRINFIELD VA 22151
WHITE, CHRISTOPHER BRANDON          6332 HARRISON OOLTEWAH RD HARRISON TN 37341




                             Total Creditor count 96




Epiq Corporate Restructuring, LLC                                                                 Page 3 OF 3
Case 20-10256-KBO   Doc 526   Filed 12/07/20   Page 9 of 18




                     Exhibit C
                                               EARTH FARE, INC.
                          Case 20-10256-KBO    Doc 526 Filed 12/07/20
                                                 Service List
                                                                                 Page 10 of 18

Claim Name                            Address Information
ACCENT INDUSTRIES INC                 5800 S MOORLAND RD NEW BERLIN WI 53151
ALLEN, SARAH M                        653 DEVON RD GROVETOWN GA 30813
ALLEN, WILLIAM D                      3323 RYDERWOOD DR GREENSBORO NC 27407
ALQIWAMI, SALEM ALI O                 1522 NORTHSHORE WOODS DR KNOXVILLE TN 37919
AMMON, KELLY                          18645 DETROIT AVE, #614 LAKEWOOD OH 44107
ANDERSEN, LINDA CHRISTINA             202B GOVERNOR'S VIEW RD ASHEVILLE NC 28805
ANDRADE, JAN M                        5070 ASHLEY LAKE DR, APT 824 BOYNTON BEACH FL 33437
BAILEY, MITCHELL E                    4040 MOUNTAIN CREEK RD, APT 1902 CHATTANOOGA TN 37415
BALCOM, KATHARINE                     4918 72ND CT E BRADENTON FL 34203
BECK, YOLANDA L                       5841 106TH TER N PINELLAS PARK FL 33782
BECKWITH, MAURICE                     18 CLOVER HILL PL DURHAM NC 27712
BEE CITY                              ATTN SCOTT BIERING 1066 HOLLY RIDGE LN COTTAGEVILLE SC 29435
BENJAMIN, JONATHAN W                  427 BLUE RIDGE DR, APT C44 MARTINEZ GA 30907
BENUCCI, KAREN LEE                    3807 72ND AVE E SARASOTA FL 34243
BISHOP, MIRELVIS                      20 OAKCREST DR ASHEVILLE NC 28806
BISHOP, MIRELVIS                      C/O EARTH FARE INC 100 WESTGATE ASHEVILLE NC 28806
BLAZING BEAN ROASTERS                 PO BOX 15053 CLEARWATER FL 33766
BOTANICAL INTERESTS INC               660 COMPTON ST BROOMFIELD CO 80020
BREUNIG, DALE                         1219 LOGGERS RD GOODVIEW VA 24095
BRINK, JEFFREY A                      218 LOWER GLEN CIR BLYTHEWOOD SC 29016
BROWN, DUSTIN H                       15 LYNWOOD CIR ASHEVILLE NC 28806
BRYANT, JAMES G                       2566 GARY CIR, APT 3 DUNEDIN FL 34698
CAFFEY DISTRIBUTING COMPANY, INC.     8749 WEST MARKET STREET GREENSBORO NC 27409
CAMPBELL, CHRISTOPHER J               303 ANNA AVE NW CANTON OH 44708
CARMICHAEL, JOHN ROBERT               452 HARLEY PERRY RD ZIONVILLE NC 28698
COATES, AMELIA L                      22506 MORNING GLORY CIR BRADENTON FL 34202
COIA, MARK J                          6635 37TH ST E SARASOTA FL 34243
COOK, DANIEL                          701 MARKET STREET, STE 111 #214 SAINT AUGUSTINE FL 32095
COOK, DEBRA L                         1700 NE 115TH AVE, LOT #23 SILVER SPRINGS FL 34488
CUNDIFF, TRACY                        6420 98TH ST E BRADENTON FL 34202
CUNDIFF, TRACY I                      6420 98TH ST E BRADENTON FL 34202
DADDANO, MICHELLE                     7801 MAPLEWOOD DR, UNIT 915 WEST MELBOURNE FL 32904
DAVISON, PAUL A                       405 WALTZ LN KINGSPORT TN 37663
DEMARCO, MICHAEL H                    1105 WHISTON DR APEX NC 27502
DOLL, SANDRA L                        514 SABLE PALM N ELLENTON FL 34222
DR. HAUSCHKA SKIN CARE, INC.          79 MAIN STREET HATFIELD MA 01038
DUDLEY, HEARL B                       9235 GLEN MOOR LN PORT RICHEY FL 34668
ELITE EXPORTS INC SA                  C/O PATRICK E GONYA JR, ESQ 1395 BRICKELL AVE, STE 700 MIAMI FL 33131
FAERIE MADE                           57 OAKWOOD ST ASHEVILLE NC 28806
FAZAL AHMED SARWARI, GUL GHUTI        537 SHADY PINE WAY, APT C2 GREENACRES FL 33415
FIELDS, CARL E                        205 PLEASANT DR EASLEY SC 29642
FISHER, JAMES F                       1222 STEWART AVE SE ROANOKE VA 24013
FLOWERS BAKERIES LLC                  C/O KILPATRICK TOWNSEND & STOCKTON LLP ATTN PAUL ROSENBLATT 1100 PEACHTREE ST
                                      NE, STE 2800 ATLANTA GA 30309
FORCELLEDO, RITA                      127 WALNUT CREEK RD SUMMERVILLE SC 29483
FORD, LEMERAKLE                       318 BROWN AVE NW CLEVELAND TN 37311
FOUT, REBEKA F                        14025 MARIELLEN RD HUNTSVILLE AL 35803
FOUT, REBEKA F                        14025 MARIELLEN RD SW HUNTSVILLE AL 35803
GARDNER, ALBERT A III                 425 30TH AVE W, UNIT C-106 BRADENTON FL 34205



Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 4
                                              EARTH FARE, INC.
                         Case 20-10256-KBO    Doc 526 Filed 12/07/20
                                                Service List
                                                                                Page 11 of 18

Claim Name                           Address Information
GARDNER, ALBERT A III                4903 60TH DR E BRADENTON FL 34205
GOLDEN VALLEY NATURAL, LLC           815 E 1400 N SHELLEY ID 83274
GOODFRIEND, KATHY OGLE               8328 BRIGHTMOOR CT KNOXVILLE TN 37923
HAIMBAUGH, JAMES S                   7969 SOMERSET DR LARGO FL 33773
HALDEMAN, DAN E                      PO BOX 20552 BRADENTON FL 34204-0552
HALDEMAN, JENNIE L                   PO BOX 20552 BRADENTON FL 34204-0552
HALLUM, CODY L                       2149 DUGAN AVE CHATTANOOGA TN 37412
HART, MARY P DE                      121 BROAD ST, APT B ASHEVILLE NC 28801
HARVEST CAFE COFFEE                  2225 E 54TH ST INDIANAPOLIS IN 46220
HAYWOOD, LINDA C                     4956 WINDMILL MANOR AVE BRADENTON FL 34203
HILL, BEVERLY T                      8832 SW 94TH LN, UNIT E OCALA FL 34481
HILL, KATHERINE A                    18 CHIPPING GREEN DR ARDEN NC 28704
HOULDSWORTH, PAMELA K                1224 35 AVE N SAINT PETERSBURG FL 33704
HUBERT COMPANY                       C/O QUARLES & BRADY LLP ATTN LAUREN BESLOW 300 N LASALLE ST, STE 4000 CHICAGO
                                     IL 60654
HUNT, CARLY E                        1080 SAM COOPER RD WATKINSVILLE GA 30677
IPRINT TECHNOLOGIES                  COFACE NORTH AMERICA INSURANCE COMPANY 650 COLLEGE ROAD EAST SUITE 2005
                                     PRINCETON NJ 08540
IRWIN NATURALS                       5310 BEETHOVEN ST LOS ANGELES CA 90066
J.R. CARLSON LABORATORIES INC.       600 W UNIVERSITY DR ARLINGTON HEIGHTS IL 60004
JACKSON, CLIFFORD RAY JR             2807 GARDEN CITY BLVD SE, APT 205 ROANOKE VA 24014
JAGNOW, JUSTIN W                     9294 120TH WAY SEMINOLE FL 33772
JAMISON, FRANKLYN                    3256 CAUSEY RD AUSTELL GA 30106
JANEIRO, AVA                         239 WALCOTT DR LYMAN SC 29365
JAXMA ORCHID GREENHOUSES INC         6440 HWY 17 S GREEN COVE SPRINGS FL 32043
JAXMA ORCHID GREENHOUSES INC         SONNIE KIM 13671 COVINGTON CREEK DR JACKSONVILLE FL 32224
JOHNSON, BILLY L                     332 B PLEASANT CIRCLE OPELIKA AL 36801
JOHNSTONE, PAULETTE M                17626 GAWTHROP DR, #301 BRADENTON FL 34211
JONES, PAULINE WENDY                 3846 NIGHTHAWK DR PALM HARBOR FL 34684
KELLER, NORA                         12040 LORENZA LN ORLANDO FL 32827
KOLIC, VALERIE L                     5270 LAKE POINT DR CARMEL IN 46033
LANCASTER, WILLIAM M                 206 ANGIE DR TAYLORS SC 29687
LANZA, STEPHEN E                     35 CROSSCREEK DR, APT 08 CHARLESTON SC 29412
LAVOIE, DOUGLAS K                    632 N WENDOVER RD, APT J CHARLOTTE NC 28211
LULOFS, RENEE M                      906 BEAVERDALE LN ROCKLEDGE FL 32955
MAJEWSKI, RAYMOND C                  8738 MATTHEW ST SEMINOLE FL 33772
MARTIN, JOSEPH WARDLAW               132 MAYWOOD DR MONCKS CORNER SC 29461
MATHIES, MARGARET E                  7005 DOMINION LN LAKEWOOD RANCH FL 34202
MELVILLE, BRENDA J                   16852 LOVERS LN THREE RIVERS MI 49093
MENDEZ, LIDENIA SALMERON             210 JOHNSTON BLVD, LOT 20 ASHEVILLE NC 28806
MENDEZ, LIDENIA SALMERON             C/O EARTH FARE INC 100 W GATE ASHEVILLE NC 28806
MILLIGAN, ISAAC L                    4534 CORBETT ST COLUMBIA SC 29209
MILLIGAN, ISAAC LEROY                4534 CORBETT ST COLUMBIA SC 29209
MOORE, CHARLES H                     11420 MISTY VALLEY CT CHARLOTTE NC 28226
MORALES, SONIA                       6221 FLAYFISH CT LAKEWOOD RANCH FL 34202
MOUNTAIN WELL-BEING                  3252 NEW LEICESTER HWY. SUITE 104 LEICESTER NC 28748
MOWRER, AMANDA C                     9855 MOORESVILLE RD DAVIDSON NC 28036
NATARIO, DEVON K                     1647 RIVER BIRCH AVE OVIEDO FL 32765
NATURAL IMMUNOGENICS CORP            7504 PENNSYLVANIA AVE SARASOTA FL 34243



Epiq Corporate Restructuring, LLC                                                                     Page 2 OF 4
                                                 EARTH FARE, INC.
                          Case 20-10256-KBO      Doc 526 Filed 12/07/20
                                                   Service List
                                                                                   Page 12 of 18

Claim Name                              Address Information
NATURAL PRODUCTS GROUP (SOLGAR)         C/O THE NATURES BOUNTY CO 2100 SMITHTOWN AVE RONKONKOMA NY 11779
NORTHERN AIR HEAT & REFRIGERATION INC   3230 59TH DR E, #106 BRADENTON FL 34203
O'ROUKE, ROXANNE W                      900 ELM HAL CIR SUMMERVILLE SC 29483
OSBOURNE, KEVIN                         4077 W 223RD ST FAIRVIEW PARK OH 44126
PEIRCE, JULIE                           11270 RANCH CREEK TER, #111 BRADENTON FL 34211
PETERS, ARIEL A                         912 WELBOURNE ST JOHNSON CITY TN 37601
PLUNKET, JANET HOPE                     1311 CORTON DR, APT J CHARLOTTE NC 28203
PRITCHETT, CHRISTINA                    9406 SOMERSET DR OOLTEWAH TN 37363
REDDING, JESSICA A                      1922 IVY DR COCOA FL 32922
RELIANCE VITAMIN COMPANY INC            C/O LANCIANO & ASSOCIATES LLC ATTN LARRY E HARDCASTLE II, ESQ 2 ROUTE 31 NORTH
                                        PENNINGTON NJ 08534
ROACH, CAROL R                          2623 TEAKWOOD DR CLEARWATER FL 33764
RSC MECHANICAL INC                      43750 GARFIELD RD CLINTON TOWNSHIP MI 48038
RUPUBLIC OF TEA, THE                    11051 N MOCKINGBIRD RD, STE A NASHVILLE IL 62263
RUVOLIS, DAVID                          2170 N LAKE DR, APT 7025 COLUMBIA SC 29212
SAILPOINTE CREATIVE GROUP               ATTN ACCTS RECIEV 3025 SALT CREEK LN ARLINGTON HEIGHTS IL 60005
SAILPOINTE CREATIVE GROUP               MARK D TOLJANIC 2215 YORK RD, STE 550 OAK BROOK IL 60523
SAMARITANO, MARY JO                     6535A CHASEWOOD DR JUPITER FL 33458
SANTA, ANGEL R BURGOS                   2701 NE 7 ST, APT 301 OCALA FL 34470
SCHAAF, RODNEY                          4296 BABYLON AVE SW MASSILLON OH 44646
SCHALLER, MICHELE M                     4005 BELAIR RD AUGUSTA GA 30909
SCHNEIDER, JOHN D JR                    5112 TIVOLI RUN LAKEWOOD RANCH FL 34211
SCOTT, KEVIN                            1007 PHILLIP ST GARNER NC 27529
SERRANO, CARLOS R                       2820 NW 34TH ST GAINESVILLE FL 32605
SHOAF, ELIZABETH ARLENE                 2268 TYRO RD LEXINGTON NC 27295
SIMPSON-BARNES, SHARLEY                 6036 BRADFORD ST PORTAGE MI 49024
SIMPSON-BARNES, SHARLEY J               6036 BRADFORD ST PORTAGE MI 49024-2554
SLATON, SANDRA                          172 COUNTRY WALK DR POWELL TN 37849
SLATON, SANDRA KAY                      172 COUNTRY WALK DR POWELL TN 37849
SMITH, BRIAN P                          4385 ELMHURST LN CUMMING GA 30028
SMITH, HEATHER M                        12807 ATKINS CIR, DR #308 CHARLOTTE NC 28277
SNIPE, HENRIETTA                        722 LONGFELLOW RD CHARLESTON SC 29407
SPLIT CREEK FARM, LLC                   3806 CENTERVILLE RD. ANDERSON SC 29625
STALEY, DANIEL T                        3607 S HUBERT AVE TAMPA FL 33629
STERNER, CHARLENE M                     525 CHIPPEWA AVE NE PALM BAY FL 32907
STEVENSON, MICHAEL A                    508 SURREY RD KNOXVILLE TN 37915
STEWART, CARLA M                        17 WINDING LN RINGGOLD GA 30736
SUMSKI, GREGORY M                       346 PEARL ST PENDLETON IN 46064
SUNBEAN CANDLES, INC.                   1514 MECKLENBURG RD ITHACA NY 14850
SUNBURST TROUT FARM LLC                 PO BOX 1484 WAYNESVILLE NC 28786
SUNBURST TROUT FARM LLC                 ANNA EASON, HR/FINANCE DIRECTOR 314 INDUSTRIAL PARK DR WAYNESVILLE NC 28786
SUPPLIES DISTRIBUTORS INC               C/O SHAPIRO BIEGING BARBER OTTESON LLP ATTN JOHN C LEININGER 5430 LYNDON B
                                        JOHNSON FRWY, STE 1540 DALLAS TX 75240
SYMONETTE, TERRANCE                     SYMONETTE, TERRANCE PO BOX 621 DADE CITY FL 33526
SYMONETTE, TERRANCE                     PO BOX 621 DADE CITY FL 33529
TAHERI, FARYAL                          4140 PINE GLADES RD WEST PALM BEACH FL 33406
TAHERI, NAJAM                           4140 PINE GLADES RD WEST PALM BEACH FL 33406
TAHERI, NAJAM                           NAJAM TAHERI PO BOX 4421 BEAVERTON OR 97076-4421
TARDY, JENNIFER                         215 FLORES LN MARTINEZ GA 30907



Epiq Corporate Restructuring, LLC                                                                          Page 3 OF 4
                                                  EARTH FARE, INC.
                          Case 20-10256-KBO       Doc 526 Filed 12/07/20
                                                    Service List
                                                                                   Page 13 of 18

Claim Name                               Address Information
TENNESSEE DEPARTMENT OF REVENUE          TDOR C/O ATTORNEY GENERAL PO BOX 20207 NASHVILLE TN 37202
TENNESSEE DEPARTMENT OF REVENUE          JORDAN HOLLIS 500 DEADERICK ST NASHVILLE TN 37242
THOMPSON, J K                            27 OAKLEY PL ASHEVILLE NC 28806
VECTREN ENERGY DELIVERY                  KIM GAMBREL PO BOX 209 EVANSVILLE IN 47702
VECTREN ENERGY DELIVERY                  ONE VECTREN SQ EVANSVILLE IN 47708
VELAZQUEZ, MARC A                        7705 HOLLISWOOD CT, APT 426 CHARLOTTE NC 28217
VITAMER LABORATORIES                     46 CORPORATE PARK, STE 200 IRVINE CA 92606
WADE, DARRIUS                            520 S BULL ST COLUMBIA SC 29205
WALKER, SHURANDA                         PO BOX 286 TOPPING VA 23169
WARNER, COLE G                           11740 ASHWICK PL ALPHARETTA GA 30005
WATSON, REMEDIOS C                       5940 HERON'S LANDING DR ROCKLEDGE FL 32955
WEILER, DANIEL                           342 EXPLORER DR CHAPIN SC 29036
WELSH, ELIZABETH H                       2514 SPRING GARDEN ST, APT A GREENSBORO NC 27403
WHITE, CHRISTOPHER                       6332 HARRISON OOLTEWAH RD HARRISON TN 37341
WHITE, ELLA C                            141 CUMBERLAND AVE, #6 ASHEVILLE NC 28801
WHITTINGTON, GLENN A                     2022 WOODLAWN DR SW HUNTSVILLE AL 35802
WILLIAMS, KEVIN                          1700 JEKYLL LN WAXHAW NC 28173
WIMPY, ASHLEY                            5819 HWY 41 RINGGOLD GA 30736
WINHOLT EQUIPMENT                        ATTN: REBECCA BOSQUES 20 CROSSWAYS PARK N. SUITE# 205 WOODBURY NY 11797
WINKLEPLECK, ANGEL M                     3583 HARRISON LN LENOIR CITY TN 37772
WINKLEPLECK, ANGEL M                     ANGEL WINKLEPLECK 1434 NORTHSHORE WOODS DR KNOXVILLE TN 37919
WITTE, MORGAN P                          4348 EVARD RD FORT WAYNE IN 46835
WOOLLEY, KAREN S                         289 LEE RD 45 OPELIKA AL 36804
YOU, M.D. LLC                            ANGELA C. HIND, M.D. 15 RANKIN AVENUE #103 ASHEVILLE NC 28801
ZUMBO, JOE                               4627 WATERBELL LN WAXHAW NC 28173




                                  Total Creditor count 167




Epiq Corporate Restructuring, LLC                                                                         Page 4 OF 4
Case 20-10256-KBO   Doc 526   Filed 12/07/20   Page 14 of 18




                     Exhibit D
         Case 20-10256-KBO          Doc 526       Filed 12/07/20           Page 15 of 18
                                     EARTH FARE, INC.
                        Case No. 20-10256 – Electronic Mail Service List




                 NAME                                                EMAIL
                                      CORE PARTIES
CHAPMAN AND CUTLER LLP                    STETRO@CHAPMAN.COM
DELAWARE STATE TREASURY                   STATETREASURER@STATE.DE.US

OFFICE OF THE UNITED STATES ATTORNEY         USADE-ECFBANKRUPTCY@USDOJ.GOV
PAUL WEISS RIFKIND WHARTON &                 AEATON@PAULWEISS.COM;
GARRISON LLP                                 BLAVIN@PAULWEISS.COM
SECRETARY OF STATE                           CORP@DELAWARE.GOV

                                            TOP 30
ADPLEX, INC.                                 KSCHWERTNER@ADPLEX.COM
ALBERT'S                                     CDIBELLO@UNFI.COM
AMEX                                         CELIA.COULOMBE@AEXP.COM
BREIT MP EP II LLC                           PATTYR@STARPOINTPROPERTIES.COM
                                             BRIAN.BARRETT@BUNZLUSA.COM;
BUNZL DISTRIBUTION SOUTHEAST, LLC            KAREN.MARTIN@BUNZLUSA.COM
                                             TSLAUGHTER@CASTELLINICOMPANY.COM;
                                             MSAYLOR@CROSSET.COM;
CROSSET COMPANY, CINCINNATI                  CROSSETACCOUNTING@CROSSET.COM
CWB HOLDINGS, INC.                           DARRIN.WALVOORD@CHARLOTTESWEB.COM
                                             CATHALENE.WORELDS@FIRST-SOURCE.COM;
FIRST SOURCE, LLC                            AMANDAJO.FUCCELLA@FIRST-SOURCE.COM
                                             ORDERS@FRONTIERCOOP.COM;
                                             ACCOUNTSRECEIVABLE@FRONTIERCOOP.COM;
FRONTIER NATURAL PRODUCTS                    MOLLY.TRIMBLE@FRONTIERCOOP.COM
GAIA HERBS, INC.                             CS@GAIAHERBS.COM; MAZ@GAIAHERBS.COM
                                             KEYACCOUNTS@GARDENOFLIFE.COM;
GARDEN OF LIFE, INC                          CNUNEZ@GARDENOFLIFE.COM
                                             ASHLEY.SEASLY@COLLIERS.COM;
                                             KEITH.SHOUP@COLLIERS.COM;
GEMINI PLACE TOWNE CENTER LLC                CANDACE.VRADENBURG@COLLIERS.COM
                                             CEASTWOOD@GFIFOODS.COM;
GOURMET FOODS INTERNATIONAL                  JFOSTER@GFIFOODS.COM
HISSHO SUSHI                                 DANIELRUTHERFORD@HISSHOSUSHI.COM
                                             HOMESTEADCREAMERY@JUNO.COM;
HOMESTEAD CREAMERY, INC                      DONNA@HOMESTEADCREAMERYINC.COM
HUBERT COMPANY                               KSHIRES@HUBERT.COM
HUSSMAN CORPORATION                          TINA.ODONNELL@HUSSMANN.COM
                                             DALE.BORNE@INLANDSEAFOOD.COM;
INLAND SEAFOOD                               CARTER.BALL@INLANDSEAFOOD.COM
INSTACART                                    AR@INSTACART.COM
NATIONAL WATER SERVICES                      ACCOUNTING@FRESHPURE.COM
                                             KEYACCOUNT@NUTRACORP.COM;
                                             CREDITS@NUTRACORP.COM;
NUTRACEUTICAL CORPORATION                    KARA.MITCHELL@NUTRACORP.COM
                                             DANW@ONESOURCEDIST.COM;
ONESOURCE MAGAZINE DIST., LLC                ISELAD@ONESOURCEDIST.COM




                                          Page 1 of 2
       Case 20-10256-KBO        Doc 526       Filed 12/07/20           Page 16 of 18
                                 EARTH FARE, INC.
                    Case No. 20-10256 – Electronic Mail Service List




PANGEA-CDS, INC.                         SEDELMAN@PANGEA-CDS.COM
PAUL WEISS RIFKIND WHARTON &             AEATON@PAULWEISS.COM;
GARRISON LLP                             BLAVIN@PAULWEISS.COM
                                         WMCDEARMON@PIEDMONTGRAPHICS.COM;
                                         AMELTON@PIEDMONTGRAPHICS.COM;
PIEDMONT GRAPHICS                        THAYES@PIEDMONTGRAPHICS.COM
SOUTHEASTERN PRODUCTS INC.               CTEODOSIO@SERETAIL.COM
ST. JOHNS PARKWAY LAND TRUST             INFO@NFLT.ORG
                                         RMARINO@STORESCONSULTING.COM;
STORES CONSULTING GROUP                  JSWEENEY@STORESCONSULTING.COM
UNFI                                     CDIBELLO@UNFI.COM
ZERO ZONE                                JOHN.DUIMSTRA@ZERO-ZONE.COM




                                      Page 2 of 2
        Case 20-10256-KBO          Doc 526        Filed 12/07/20           Page 17 of 18
                                    EARTH FARE, INC.
                        Case No. 20-10256 – Electronic Mail Service List




NAME                                             EMAIL
BAIRD MANDALAS BROCKSTEDT, LLC - ATTN
STEPHEN W. SPENCE                                SWS@BMDE.COM
BALLARD SPAHR LLP - ATTN LESLIE C. HEILMAN,      HEILMANL@BALLARDSPAHR.COM;
LAUREL D. ROGLEN                                 ROGLENL@BALLARDSPAHR.COM
BIELLI & KLAUDER, LLC - ATTN DAVID M.
KLAUDER                                          DKLAUDER@BK-LEGAL.COM
CHAPMAN AND CUTLER LLP - ATTN: STEPHEN R.        STETRO@CHAPMAN.COM;
TETRO II, AARON M. KRIEGER                       AKRIEGER@CHAPMAN.COM
CHIPMAN BROWN CICERO & COLE, LLP ATTN:
MARK L. DESGROSSEILLIERS                         DESGROSS@CHIPMANBROWN.COM
CHRISTIAN & SMALL LLP - ATTN DANIEL D.
SPARKS                                           DDSPARKS@CSATTORNEYS.COM
CONNOLLY GALLAGHER LLP (COUNSEL TO IRC
WESTGATE LLC) - ATTN: KAREN C. BIFFERATO,        KBIFFERATO@CONNOLLYGALLAGHER.COM;
KELLY M. CONLAN                                  KCONLAN@CONNOLLYGALLAGHER.COM
COOCH AND TAYLOR P.A. - ATTN ROBERT W.           RPEDIGO@COOCHTAYLOR.COM;
PEDIGO & R. GRANT DICK IV                        GDICK@COOCHTAYLOR.COM
DIAMOND MCCARTHY LLP (COUNSEL TO
PANGEA-CDS INC.) - ATTN SHERYL P. GIUGLIANO,     SGIUGLIANO@DIAMONDMCCARTHY.COM;
KATHY BAZONIAN PHELPS                            KPHELPS@DIAMONDMCCARTHY.COM
ELLIS & WINTERS LLP                              CAM.KIRBY@ELLISWINTERS.COM
FELDERSTEIN FITZGERALD WILLOUGHBY
PASCUZZI & RIOS LLP - ATTN PAUL J. PASCUZZI      PPASCUZZI@FFWPLAW.COM
HAYNES AND BOONE, LLP - ATTN KENRIC D.           KENRIC.KATTNER@HAYNESBOONE.COM;
KATTNER, ARSALAN MUHAMMAD                        ARSALAN.MUHAMMAD@HAYNESBOONE.COM
HOGAN MCDANIEL - ATTN DANIEL K. HOGAN,
DANIEL C. KERRICK                                DKHOGAN@DKHOGAN.COM
JENNIFER FRANCIS OBO KEN BURTON, JR.
MANATEE COUNTY TAX COLLECTOR                     LEGAL@TAXCOLLECTOR.COM
KELLEY DRYE & WARREN LLP - ATTN ROBERT L.        RLEHANE@KELLEYDRYE.COM;
LEHAINE, MELISSA A. HAGER                        MHAGER@KELLEYDRYE.COM

LANDIS RATH & COBB LLP (COUNSEL TO UNITED        COBB@LRCLAW.COM;
NATURAL FOODS, INC.) - ATTN: RICHARD S.          MUMFORD@LRCLAW.COM;
COBB, KERRI K. MUMFORD, JENNIFER L. CREE         CREE@LRCLAW.COM
LAW OFFICE OF SUSAN E. KAUFMAN, LLC - ATTN
SUSAN E. KAUFMAN                                 SKAUFMAN@SKAUFMANLAW.COM
MCCARTER & ENGLISH, LLP - ATTN WILLIAM F.        WTAYLOR@MCCARTER.COM;
TAYLOR, JR., SHANNON D. HUMISTON                 SHUMISTON@MCCARTER.COM
MEYERS, ROMAN, FRIEDBERG & LEWIS - ATTN:
DAVID M. NEUMANN                                 DNEUMANN@MEYERSROMAN.COM
MIRICK, O'CONNELL, DEMALLIE & LOUGEE, LLP -      PCAREY@MIRICKOCONNELL.COM,
ATTN PAUL W. CAREY, JOSEPH H. BALDIGA,           JBALDIGA@MIRICKOCONNELL.COM,
KATE P. FOLEY                                    KFOLEY@MIRICKOCONNELL.COM
MORRIS JAMES LLP - ATTN CARL N. KUNZ, III        CKUNZ@MORRISJAMES.COM
PACHULSKI STANG ZIEHL & JONES LLP - ATTN         BSANDLER@PSZJLAW.COM,
BRADFORD J. SANDLER, ROBERT J. FEINSTEIN,        RFEINSTEIN@PSZJLAW.COM,
COLIN R. ROBINSON                                CROBINSON@PSZJLAW.COM




                                          Page 1 of 2
         Case 20-10256-KBO          Doc 526        Filed 12/07/20           Page 18 of 18
                                     EARTH FARE, INC.
                         Case No. 20-10256 – Electronic Mail Service List




PEPPER HAMILTON LLP (COUNSEL TO HILCO
MERCHANT RESOURCES LLC AND GORDON
BROTHERS RETAIL PARTNERS, LLC) - ATTN:
DOUGLAS D. HERRMANN, MARCY J.                     HERRMANND@PEPPERLAW.COM;
MCLAUGHLIN SMITH                                  MCLAUGHLINM@PEPPERLAW.COM
POLSINELLI PC - ATTN CHRISTOPHER A. WARD          CWARD@POLSINELLI.COM
RUBIN & LEVIN, P.C. - ATTN JAMES E. ROSSOW,
JR.                                               JIM@RUBIN-LEVIN.NET
                                                  RBARKASY@SCHNADER.COM;
SCHNADER HARRISON SEGAL & LEWIS LLP               KDOUGHTY@SCHNADER.COM
SHOPCORE PROPERTIES - ATTN WILLIAM F.
MCDONALD III                                      WMCDONALD@SHOPCORE.COM
SIMON PROPERTY GROUP, INC. - ATTN: RONALD
M. TUCKER                                         RTUCKER@SIMON.COM
SMITH, KATZENSTEIN & JENKINS LLP - ATTN
KATHLEEN M. MILLER                                KMILLER@SKJLAW.COM
STEVENS & LEE, P.C. - ATTN DAVID W. GIATTINO,     DWG@STEVENSLEE.COM;
ROBERT LAPOWSKY                                   RL@STEVENSLEE.COM
SULLIVAN HAZELTINE ALLINSON LLC - ATTN
WILLIAM A. HAZELTINE                              WHAZELTINE@SHA-LLC.COM
TENNESSEE DEPARTMENT OF REVENUE                   AGBANKDELAWARE@AG.TN.GOV
THOMPSON COBURN LLP - ATTN DAVID D.
FARRELL                                           DFARRELL@THOMPSONCOBURN.COM
TROUTMAN SANDERS LLP - ATTN AMY
PRITCHARD WILLIAMS                                AMY.WILLIAMS@TROUTMAN.COM
WICK PHILLIPS - ATTN JASON RUDD, LAUREN K.        JASON.RUDD@WICKPHILLIPS.COM;
DRAWHORN                                          LAUREN.DRAWHORN@WICKPHILLIPS.COM
WOMBLE BOND DICKINSON (US) LLP - MATTHEW          MATTHEW.WARD@WBD-US.COM;
P. WARD, MORGAN L. PATTERSON                      MORGAN.PATTERSON@WBD-US.COM




                                           Page 2 of 2
